DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  SAFEPOINT INSURANCE COMPANY,
                             Appellant,

                                    v.

              JD RESTORATION, INC., a/a/o DAVID CORSO,
                             Appellee.

                              No. 4D21-1847

                           [October 13, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case No. COCE-18-18939.

  Patrick M. Chidnese of Bickford & Chidnese, LLP, Tampa, for appellant.

  Asher Perlin of the Law Office of Asher Perlin, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.